tcmemo_2014_247 united_states tax_court harold p kupersmit petitioner v commissioner of internal revenue respondent docket no 14048-12l filed date harold p kupersmit pro_se daniel c munce and jason m kuratnick for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold the filing of a notice of federal_tax_lien nftl petitioner has advanced various contentions concerning tax years and respondent has moved to dismiss for lack of jurisdiction as to and and for partial summary_judgment as to and we will grant both motions background petitioner did not file a federal_income_tax return for or the irs prepared a substitute for return sfr for each year that met the requirements of sec_6020 on the basis of the sfrs the irs sent petitioner by certified mail to his address in yardley pennsylvania notices of deficiency for and this address is petitioner’s last_known_address and the address shown on his communications with this court respondent attached to his summary_judgment motion copies of u s postal service usps forms showing that articles with tracking numbers matching those on the and notices of deficiency were mailed to petitioner at his yardley pennsylvania address the usps attempted delivery of both notices but delivery was refused petitioner did not seek review of either notice in this court and the irs proceeded to assess the tax for and all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure in an effort to collect these outstanding liabilities the irs sent petitioner a notice_of_federal_tax_lien filing and notice of your right to a hearing in re- sponse to this notice petitioner sent the irs what might be described as an infor- mal request for a cdp hearing this document included among other things a request for a due process hearing with right to appeal to be held at some point in the future a request that petitioner be given one month’s notice before that hearing so that he could issue subpoenas to various persons a letter asserting that most do not have a clue as to the seriousness of the deflationary and inflationary trap as promulgated by the two corrupt political parties two forms w-2g certain gambling winnings with the words illegal against public policy and obscene illegal unethical handwritten by petitioner and a list of individuals including the governor of pennsylvania to whom petitioner asked that these materials be sent after receiving this document the irs prepared a form 12153-a referral request for cdp hearing and request for cdpts input and forwarded it to the irs appeals_office a settlement officer so from the irs appeals_office sent petitioner a let- ter scheduling a telephone cdp hearing for date this letter informed petitioner that certain arguments advanced in his cdp hearing request appeared to be frivolous the letter also informed petitioner that in order to be eligible for a collection alternative he needed to supply a completed form 433-a collection information statement for wage earners and self-employed individuals with supporting financial information petitioner and the so participated in teleconferences on april and date after reviewing the and notices of deficiency and the usps forms the so informed petitioner that he could not contest his underlying tax_liability for either year because he had but refused to take advantage of prior opportunities to contest those liabilities in this court petitioner asserted that he was not liable for any_tax and did not want to discuss collection alternatives at this point the so reviewed the case file and confirmed that the tax for and had been properly assessed because petitioner had repeatedly failed to submit the required financial information the so determined that he was not eligible for a collection alternative the so accordingly closed the case and on date issued petitioner a notice_of_determination concerning col- lection actions sustaining the nftl for and on date petitioner timely petitioned this court for review of the notice_of_determination for and in addition to contesting the nftl for these years he also purported to challenge what was then an ongoing irs exam- ination for hi sec_2010 tax_year the irs ultimately did issue petitioner a notice of deficiency for but it did not mail that notice until date eight months after he filed his petition for the taxable_year petitioner appears to have filed a joint_return with his spouse on date the irs issued them a notice cp11 informing them of an amount due as a result of mathematical or clerical errors appearing on their return on date petitioner filed with the court a copy of this notice cp11 accompanied by handwritten notes the court filed this docu- ment as an amendment to petition on date respondent filed a motion for partial summary_judgment as to petitioner’s and tax years on date respondent filed a motion to dismiss for lack of jurisdiction as to petitioner’ sec_2010 and sec_2011 tax years the court ordered petitioner to respond to both motions petitioner submitted by way of response a variety of documents he does not dispute that he refused delivery of the and notices of deficiency and he does not raise any genuine issue of material fact rather he advances in his petition filed date petitioner also raised his tax_liability for the irs issued petitioner a notice_of_deficiency for on date and his petition was timely as to that notice it is this court’s practice to separate deficiency cases from cdp cases to proceed as separate dockets accordingly on date we severed petitioner’s tax_year from the instant cdp case and assigned it docket no this opinion addresses issues raised in docket no 14048-12l only several irrelevant allegations these include a request to amend his petition to add a dollar_figure billion whistleblower claim for submitting proof of corrup- tion on the part of several on-line brokers and most of the racetracks of america and the assertion that the irs is punishing him for his political activity since because he is the only person in america who understands the gravity of the situation at hand i motion to dismiss as to and discussion this court is a court of limited jurisdiction and may exercise jurisdiction only to the extent expressly provided by statute 85_tc_527 66_tc_61 this court’s jurisdiction to redetermine a deficiency in income_tax depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 jurisdiction must be shown affirmatively and as the party invoking the court’s jurisdiction petitioner bears the burden of proving that jurisdiction exists see 114_tc_268 aff’d 22_fedappx_837 9th cir for the taxable_year the irs did not issue petitioner before the date on which he filed his petition any notice sufficient to confer jurisdiction on this court petitioner filed the instant petition which sought relief concerning on date on date the irs mailed him a notice_of_deficiency for his petition was thus filed days before the notice_of_deficiency for was mailed this court lacks jurisdiction where the commissioner has not determined a deficiency for a particular year and has not sent the taxpayer a notice_of_deficiency for that year see 140_tc_210 jurisdiction is determined at the time a petition is filed 91_tc_339 fisher v commissioner tcmemo_2008_256 96_tcm_339 our jurisdiction is based on the snapshot in time when petitioner timely filed the petition nor do we automatically gain jurisdiction over a notice_of_deficiency that is issued after a premature petition has been filed cf 56_fedclaims_112 dismissing a premature tax_refund suit under sec_6532 for lack of jurisdiction sec_6213 requires that a petition be filed within days after the notice_of_deficiency authorized in sec_6212 is mailed petitioner did not file any document that the court could construe as a petition within days after the notice_of_deficiency for was mailed see normac t c pincite it has been this court’s policy to be liberal in treating as petitions all documents filed by taxpayers within the 90-day period where the documents were intended as petitions petitioner has thus failed to satisfy his burden of proving that jurisdiction exists as to for the taxable_year petitioner relies on the notice cp11 which the court filed as an amendment to petition in this case this notice informed peti- tioner and his spouse of an amount due as a result of mathematical or clerical errors appearing on their return sec_6213 which governs assess- ments arising out of mathematical or clerical errors provides that such notice shall not be considered as a notice_of_deficiency and the taxpayer shall have no right to file a petition with the tax_court based on such notice respondent in similar circumstances the court has refused to allow a taxpayer to amend his petition to add all tax years listed in a notice_of_deficiency when the original petition challenged only some of those years unless the taxpayer makes such an amendment within days after the mailing of the notice_of_deficiency see 66_tc_105 a n amendment to the petition after the statutory filing period has expired cannot be used to seek a redetermination of an additional taxable_year here it does not appear that petitioner could have amended his petition to include because the notice_of_deficiency for had not been issued at the time his petition was filed had petitioner filed within days after the mailing of the notice_of_deficiency for an amendment to his petition to include tax_year the court’s usual practice would have been to sever tax_year from the instant docket and treat the amendment to petition as a new petition with a separate docket number but petitioner did not do that represents following a diligent search of irs files that no other notice has been issued to petitioner that would confer on this court jurisdiction over petitioner’ sec_2011 tax_year because petitioner has failed to satisfy his burden of proving that the court has jurisdiction as to or we will grant respondent’s motion to dismiss for lack of jurisdiction as to both years ii summary_judgment as to and the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but rather must set forth specific facts by affidavits or otherwise showing that there is a genuine dispute for trial petitioner asserts that we should deny respondent’s motion because he has not had a chance to present evidence quite the contrary the court instructed petitioner to respond to the motion for partial summary_judgment and his response could have included supporting affidavits and documentary exhibits see rule we would have viewed any properly supported factual allegations in the light most favorable to him see 85_tc_812 instead petitioner submitted an array of frivolous allegations and failed to set forth specific facts by affidavit or otherwise showing that there is a genuine dispute for trial this case is therefore appropriate for summary disposi- tion see sundstrand corp t c pincite 98_tc_383 a standard of review neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determi- nation in a cdp case the general parameters for such review are marked out by our precedents where the validity of the underlying tax_liability is at issue the court reviews the irs’ determination de novo 114_tc_176 where the underlying liability is not properly at issue the court reviews the irs’ determination for abuse_of_discretion id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir a taxpayer may contest at a cdp hearing the existence or amount of his underlying tax_liability only if he did not receive a notice_of_deficiency for the tax_year in question or otherwise have a prior opportunity to dispute it see sec_6330 generally speaking a taxpayer must actually receive the notice_of_deficiency for this preclusion to apply see 114_tc_604 but a taxpayer may not avoid actual receipt by deliberately refusing delivery a taxpayer who refuses delivery of a notice is deemed to have received it id pincite rivas v commissioner tcmemo_2012_20 the commissioner bears the burden of proving that a notice_of_deficiency was properly mailed 94_tc_82 a usps form_3877 reflecting timely mailing to a correct address establishes that the notice was properly mailed compliance with mailing procedures raises a presumption of official regularity if a taxpayer fails to rebut this presumption the court may find that the taxpayer received the notice see sego t c pincite the record establishes that the irs mailed petitioner by certified mail no- tices of deficiency for and each was addressed to petitioner at his yardley pennsylvania address the usps forms show that these notices were mailed to him at that address and the record establishes that the usps attempted delivery of these notices but that delivery was refused there is no genuine dispute concerning these facts and we accordingly find that petitioner deliberately refused delivery of the notices of deficiency by refusing delivery of the and notices of deficiency petitioner repudiated his opportunity to contest the notices of deficiency in this court sego t c pincite he is therefore precluded from challenging both at his cdp hearing and in this court his underlying tax_liability for either year see kamps v commissioner tcmemo_2011_287 d’onofrio v commissioner tcmemo_2008_25 we accordingly review the so’s decision for abuse_of_discretion only b analysis we consider whether in the course of making his determination the so properly verified that the requirements of any applicable law or administrative procedure were met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 it is clear from our review of the record that the so conducted a thorough review of the transcripts of petitioner’s account and verified that the requirements of applicable law and administrative procedure were followed the so properly balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that the collection action be no more intrusive than necessary petitioner did not raise any valid challenge to the appropriateness of the proposed collection action indeed he told the so that he was not interested in pursuing collection alterna- tives and did not supply a completed form 433-a or any supporting financial data an so does not abuse his discretion by refusing to consider collection alternatives where the taxpayer fails to submit the required and requested financial information stanwyck v commissioner tcmemo_2012_180 slip op pincite and fails to place a specific proposal on the table 138_tc_228 we find no abuse_of_discretion in any respect and we will therefore grant respondent’s motion for partial summary_judgment and affirm the proposed collection action for and to reflect the foregoing an appropriate order and decision will be entered
